PER CURIAM.
The judgment of the trial court was initially affirmed by our opinion and judgment filed on August 31, 1966, 190 So.2d 178. Thereafter, the appellant filed in the Supreme Court of Florida a Petition for Writ of Certiorari to review our decision. The Supreme Court has now remanded the cause with directions to this Court to remand to the trial court for the entry of a proper final judgment, 201 So.2d 555. The judgment appealed was not a final, appeal-able judgment and we accordingly did not have jurisdiction of the appeal. Egantoff v. Herring, Fla.App.1965, 177 So.2d 260; State ex rel. Herring v. Allen, Fla.1966, 189 So.2d 363, and Metz & White, Inc. v. Mason, Fla.App. 1967, 193 So.2d 654.
The opinion and judgment of this Court of August 31, 1966, and the mandate issued on October 10, 1966, are vacated, the appeal dismissed, and the cause remanded to the Circuit Court for Hillsborough County, Florida, for the entry of a proper final judgment.
LILES, C. J., and ALLEN and SHANNON, JJ., concur.